

117 HR 1784 IH: Medicaid Report on Expansion of Access to Coverage for Health Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1784IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Doggett (for himself, Mr. Castro of Texas, Mr. Cooper, Mr. Crist, Mr. Cuellar, Mr. Deutch, Ms. Escobar, Mrs. Fletcher, Mr. Green of Texas, Mr. Hastings, Ms. Jackson Lee, Ms. Johnson of Texas, Ms. Sewell, Ms. Williams of Georgia, Ms. Garcia of Texas, Mr. Thompson of Mississippi, Mr. David Scott of Georgia, Ms. Wasserman Schultz, Mr. Butterfield, Mr. Cohen, Ms. Moore of Wisconsin, Mr. Johnson of Georgia, Mr. Vicente Gonzalez of Texas, and Mr. Vela) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to enhance reporting requirements for nonexpansion States, and for other purposes.1.Short titleThis Act may be cited as the Medicaid Report on Expansion of Access to Coverage for Health Act or the Medicaid REACH Act.2.Enhanced reporting requirements for nonexpansion StatesSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended—(1)in subsection (a)(7), by inserting subsection (cc) and before section 1919(g)(3)(B); and(2)by adding at the end the following new subsection:(cc)Reduction of Federal payments for certain administrative costs of nonexpansion States that do not satisfy reporting requirements(1)In general(A)ReductionIn the case of a nonexpansion State, with respect to a fiscal year (beginning with fiscal year 2022) that does not satisfy the reporting requirement under paragraph (2) for such fiscal year, the percentage specified in subsection (a)(7) for amounts described in such subsection expended by such State during a calendar quarter described in paragraph (4) with respect to such fiscal year, subject to subparagraph (B), shall be reduced by the number of percentage points specified in paragraph (4) for the respective calendar quarter.(B)ExceptionIn the case of a nonexpansion State that is subject to a reduction under subparagraph (A) for the calendar quarter described in paragraph (4)(A) with respect to a fiscal year, if the State satisfies the criteria described in subparagraphs (A), (B), and (C) of paragraph (2) (without regard to the dates specified in such subparagraph (A) and (C)) before the beginning of a subsequent calendar quarter described in paragraph (4) with respect to such fiscal year, then such State shall not be subject to a reduction under subparagraph (A) for such subsequent calendar quarter.(2)Reporting requirementFor purposes of paragraph (1), a nonexpansion State satisfies the reporting requirement under this paragraph for a fiscal year, if the nonexpansion State—(A)by not later than January 1 of such year, posts on the public website of the State agency administering the State plan, the information described in paragraph (3) with respect to such State for the previous year;(B)provides for at least a 30-day period for notice and comment on such information; and(C)by not later than March 1 of such year, submits to the Secretary a complete report including such information, comments submitted pursuant to subparagraph (B), and a response by the State to each such comment. (3)Information describedThe information described in this paragraph, with respect to a State and year, is the following:(A)The estimated number of individuals who were uninsured for at least 6 months (disaggregated by race, ethnicity, gender, and age-groups of 0 to 18 years of age and of 19 years of age to 64 years of age), as well as a detailed description of the basis for the estimates.(B)The estimated number of the individuals estimated under subparagraph (A) in the State who would be eligible for medical assistance under the State plan if the State were to make medical assistance under the State plan available in accordance with section 1902(k)(1) to all individuals described in section 1902(a)(10)(i)(VIII), and a detailed description of the basis for the estimates.(C)A comprehensive listing of State income eligibility criteria for all mandatory and optional Medicaid eligibility groups for which the State plan provides medical assistance (other than with respect to individuals described in clause (i)(II), (ii)(VI), or (ii)(XXII) of section 1902(a)(10)(A)). (D)The total amount of hospital uncompensated-care costs and a breakdown of the source of such costs, as well as a breakdown for rural and non-rural hospitals.(E)The total amount received through an uncompensated care pool (as defined by the Secretary).(4)Percentage describedFor purposes of paragraph (1), a calendar quarter described in this paragraph, with respect to a fiscal year, and the percentage points described in this paragraph for such quarter, with respect to a State, are—(A)for the calendar quarter beginning on the April 1 occurring during such fiscal year, 0.5 percentage points; (B)for the calendar quarter beginning on the July 1 occurring during such fiscal year, 1.0 percentage point; and(C)for the calendar quarter beginning on the October 1 occurring during the subsequent fiscal year, 1.5 percentage points.(5)Payment in case of reporting StateThe expenses incurred by a non-expansion State, with respect to any calendar quarter with respect to a fiscal year (beginning with 2021), for carrying out subparagraphs (A) through (C) of paragraph (2) shall, for purposes of section 1903(a)(7), be considered to be expenses necessary for the proper and efficient administration of the State plan under this title.(6)Nonexpanion State definedFor purposes of this subsection, the term nonexpansion State means, with respect to a fiscal year, a State that as of the first quarter of such fiscal year does not provide under the State plan of such State (or waiver of such plan) for making medical assistance available in accordance with section 1902(k)(1) to all individuals described in section 1902(a)(10)(i)(VIII). .